DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment were received on 3/10/22. Claims 1, 3, 8, have been amended. Claims 16-19 are new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/17/2022 are considered by the examiner.


Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Jokai et al. on claims1, 4, 7, 9-11, 13-15 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103/102


The claims rejected under 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jokai et al., on claim 2 is withdrawn because the Applicant amended the claims.


Claim Rejections - 35 USC § 103

The rejection under 35 U.S.C. 103 as being unpatentable over Jokai et al., on claim 5 and 6 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Jokai et al. in view of Liang et al., on claim 3 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Jokai et al. in view of Feaver et al., on claim 8 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Jokai et al. in view of Oh et al., on claim 12 is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1, 4-7, 9-15 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maki Saitoh on 3/24/22.
The application has been amended as follows: Please delete claims 3, 8, 16-19.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a cathode of a battery including an electrolyte membrane, the cathode comprising: a first layer which contains 0.3 mg/cm2 or more and 9.0 mg/cm2 or less of a carbon catalyst; and a second layer which is arranged between the electrolyte membrane and the first layer in the battery, and which contains 0.002 mg/cm2 or more and 0.190 mg/cm2 or less of platinum, wherein the carbon catalyst contains iron, wherein the carbon catalyst exhibits a weight reduction rate at 200°C to 1,200°C of 12.0 
The closest prior art JP 2016015283 to Jokai et al. reference discloses the fuel cell comprising an electrode assembly. The electrode assembly comprises an electrolyte membrane in between an anode and a cathode. The cathode comprising a first layer which contains 0.3mg/cm2 or more and 9.0 mg/cm2 or less of a carbon catalyst and a second layer arranged between the electrode membrane and the first layer in the battery containing 0.002mg/cm2 or more and 0.190 mg/cm2 or less of platinum (Reference 3-1, 3-2; [0013]). However, the Jokai reference does not disclose, nearly disclose or provide motivation to modify the carbon catalyst weight reduction rate of 12.0 wt% and that the carbon catalyst has a carbon structure that exhibits inherent properties of X-ray absorption fine structure analysis of a K absorption edge of the iron, the following (a) and/or (b): (a) a ratio of a normalized absorbance at 7,130 eV to a normalized absorbance at 7,110 eV is 7.0 or more; and (b) a ratio of a normalized absorbance at 7,135 eV to a normalized absorbance at 7,110 eV is 7.0 or more. The physical properties doesn’t appear to be inherent properties of similar processes.
The prior art Mesoporous Metal-Nitrogen Doped Electrocatalysts for Highly Efficient Oxygen Reduction Reaction to Liang et al. reference discloses that a carbon catalyst comprises a ratio of a mesopore volume in a total pore volume of 20% or more 
The prior art US 2018/0097240 to Feaver et al. discloses the carbon catalyst to have a specific area of 800 m2/g or more to have superior performance ([00172]) used as a catalyst for fuel cells ([0124]). However, the Feaver et al. reference does not disclose, nearly disclose or provide motivation to modify the carbon catalyst weight reduction rate of 12.0 wt% and that the carbon catalyst has a carbon structure that exhibits inherent properties of X-ray absorption fine structure analysis of a K absorption edge of the iron, the following (a) and/or (b): (a) a ratio of a normalized absorbance at 7,130 eV to a normalized absorbance at 7,110 eV is 7.0 or more; and (b) a ratio of a normalized absorbance at 7,135 eV to a normalized absorbance at 7,110 eV is 7.0 or more. The physical properties doesn’t appear to be inherent properties of similar processes.
The prior art US 8,148,026 to Oh et al. discloses using a Nafion ionomer with EW of 1100 in the layers comprising catalyst. The Oh reference further disclose the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725